Citation Nr: 0823666	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease (DDD) of the cervical spine, 
prior to March 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972, February 1973 to November 1978 and from July 
1984 to December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2008, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.  

During his April 2008 hearing, the veteran testified that he 
was satisfied with the 30 percent disability rating granted 
for his cervical spine disability since March 7, 2007, and 
did not wish to appeal that rating.  However, he wished to 
continue his appeal of the 10 percent disability rating 
assigned his cervical spine DDD prior to March 7, 2007.  With 
regard to a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the Board has modified the issue to 
reflect the appropriate adjudicatory consideration of the 
veteran's claim, as indicated on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court), in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice for claims of entitlement to increased disability 
ratings requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Although the October 2002 notice letter advised the veteran 
that he needed to submit evidence that his cervical spine DDD 
had worsened, it did not advise him of the specific criteria 
necessary for a higher evaluation.  The Board finds that the 
elements of the Vazquez-Flores test have not been met.  The 
evidence of record does not show that the veteran had actual 
knowledge of the rating criteria for intervertebral disc 
disease or that any error in not advising the veteran of 
these specific criteria is not prejudicial to him.  
Therefore, the veteran should be advised of the criteria 
necessary for entitlement to a higher disability rating for 
cervical spine DDD pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the veteran's claim for 
an increased disability rating for 
cervical spine DDD.  In particular, the 
notice letter should describe the 
diagnostic criteria necessary to establish 
a higher evaluation for cervical spine 
DDD.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Thereafter, the RO must readjudicate 
the issue on appeal, i.e., entitlement to a 
disability rating in excess of 10 percent 
for degenerative disc disease (DDD) of the 
cervical spine, prior to March 7, 2007, 
even if no additional evidence is received 
pertaining to it.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a 
fully compliant notification followed by a 
re-adjudication of the claim).  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

